                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION

THE SCOTTS COMPANY LLC and OMS
INVESTMENTS, INC.,
          Plaintiffs,                           Case No. 5:19-cv-00266-D

                      v.

MIRACLEGRO MARKETING,
DROPLINE DESIGN LLC, STEPHEN
TOTH, and VICTORIA TOTH,

              Defendants.


                     ORDER GRANTING MOTION FOR DEFAULT

       THIS MATTER IS BEFORE THE COURT on Plaintiffs' Motion for Default. The Court,

finding good cause shown and that Defendants have failed to answer or otherwise respond to the

Complaint, hereby GRANTS the motion and finds Defendants in default.

       SO ORDERED this the     /r8 day of November, 2019.


                                           Peter A. Moore, Jr.
                                           Clerk of Court
